Exhibit 99.1 Selected Financial Data Laclede Gas Company Fiscal Years Ended September 30 (Thousands) 2009 2008 2007 2006 2005 Summary of Operations Operating Revenues: Utility $ 1,053,993 $ 1,128,287 $ 1,131,554 $ 1,141,011 $ 978,195 Other 2,246 2,693 3,415 2,305 2,288 Total Operating Revenues 1,056,239 1,130,980 1,134,969 1,143,316 980,483 Operating Expenses: Utility Natural and propane gas 699,984 770,097 797,924 821,721 676,931 Other operation expenses 146,542 144,611 131,798 128,180 125,364 Maintenance 27,818 25,827 24,306 21,198 19,226 Depreciation and amortization 36,751 35,303 34,080 30,904 23,036 Taxes, other than income taxes 68,639 69,023 68,361 71,038 62,859 Total Utility Operating Expenses 979,734 1,044,861 1,056,469 1,073,041 907,416 Other 2,238 2,641 2,914 2,316 2,318 Total Operating Expenses 981,972 1,047,502 1,059,383 1,075,357 909,734 Operating Income 74,267 83,478 75,586 67,959 70,749 Allowance for Funds Used During Construction (152 ) (72 ) (17 ) (45 ) (100 ) Other Income and (Income Deductions) – Net 3,280 1,278 4,565 4,163 1,443 Interest Charges: Interest on long-term debt 24,583 19,851 22,502 22,329 22,835 Other interest charges 5,770 10,363 11,101 10,236 4,076 Total Interest Charges 30,353 30,214 33,603 32,565 26,911 Income Before Income Taxes 47,042 54,470 46,531 39,512 45,181 Income Tax Expense 13,859 15,264 14,047 10,632 14,550 Net Income 33,183 39,206 32,484 28,880 30,631 Dividends on Redeemable Preferred Stock 15 35 43 48 55 Earnings Applicable to Common Stock $ 33,168 $ 39,171 $ 32,441 $ 28,832 $ 30,576 1 Selected Financial Data (continued) Laclede Gas Company Fiscal Years Ended September 30 (Thousands) 2009 2008 2007 2006 2005 Dividends Declared – Common Stock $ 34,108 $ 32,811 $ 31,520 $ 30,049 $ 29,003 Utility Plant Gross Plant – End of Period $ 1,280,238 $ 1,229,174 $ 1,187,828 $ 1,149,104 $ 1,105,733 Net Plant – End of Period 855,929 823,197 793,794 763,827 728,481 Capital Expenditures 51,384 55,304 56,434 57,925 54,621 Property Retirements 9,732 15,629 16,331 22,588 19,410 Total Assets – End of Period $ 1,600,287 $ 1,625,815 $ 1,431,203 $ 1,385,140 $ 1,275,515 Capitalization – End of Period Common Stock and Paid-In Capital $ 203,754 $ 157,883 $ 151,510 $ 145,527 $ 140,381 Retained Earnings 201,450 202,535 195,728 194,807 196,024 Accumulated Other Comprehensive Loss (2,619 ) (1,790 ) (1,727 ) (834 ) (1,127 ) Common Stock Equity 402,585 358,628 345,511 339,500 335,278 Redeemable Preferred Stock — 467 627 787 948 Long-Term Debt 389,240 389,181 309,122 349,041 294,033 Total Capitalization $ 791,825 $ 748,276 $ 655,260 $ 689,328 $ 630,259 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS LACLEDE GAS COMPANY INTRODUCTION This management’s discussion analyzes the financial condition and results of operations of Laclede Gas Company (Laclede Gas or the Utility). It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on the Utility’s overall financial condition and liquidity. Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our expectations or beliefs and the effect of future developments may not be those anticipated.
